 UNITED STATES DISTRICT COURT                                                             C/M
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
KWADWO BROWN,                                                     :
                                                                  :
                                     Plaintiff,                   : MEMORANDUM DECISION
                                                                  : AND ORDER
                       - against -                                :
                                                                  : 20-cv-623 (BMC) (CLP)
FEDERAL BUREAU OF INVESTIGATIONS et                               :
al.,                                                              :
                                                                  :
                                      Defendants.                 :
 --------------------------------------------------------------   X

COGAN, District Judge.

        Plaintiff, proceeding pro se, commenced this action alleging that he was the subject of

investigation in a meritless case. By Order dated February 4, 2020, the Court dismissed the

complaint but granted plaintiff leave to file an amended complaint within 20 days of the date of

the Order. Plaintiff has not filed an amended complaint and the time for doing so has passed.

        Accordingly, the complaint is hereby dismissed. The Court certifies pursuant to 28

U.S.C. § 1915(a)(3) that any appeal from this Order would not be taken in good faith and

therefore in forma pauperis status is denied for the purpose of any appeal. See Coppedge v.

United States, 369 U.S. 438, 444–45 (1962). The Clerk of Court is directed to enter judgment

and close this case.

SO ORDERED.
                                           Digitally signed by Brian
                                           M. Cogan
                                                              U.S.D.J.

Dated: Brooklyn, New York
       March 4, 2020
